Citation Nr: 1717856	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected facet arthropathy of the lower lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2014, the Board remanded this case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As noted in the Board's December 2014 remand, the Veteran contends that he has an acquired psychiatric disorder as a result of an in-service stressful event in the form of a botched parachute jump in which he prematurely jumped from an airplane and landed some distance from the edge of a drop zone in a steep drainage ditch. As described by the Veteran, he seriously injured his back as a result of landing in the drainage ditch, but did not seek medical treatment due to not wanting to violate the "code" of an indestructible Air Borne Ranger.  

In the alternative, he alleges that his acquired psychiatric disorder is caused or aggravated by his service-connected back disability.

In January 2011, VA obtained a VA examination and opinion regarding the secondary aspect of the Veteran's claim with regard to the diagnosed depressive disorder.  However, an opinion regarding direct service connection had not yet been obtained.  Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA psychiatric examination in June 2015 to provide an opinion on the direct service connection aspect of the Veteran's claim.  

The June 2015 VA examiner opined that it is less likely than not that the Veteran's depressive disorder is secondary to his botched parachute jump which he alleges occurred while in the military.  She further opined that it is more likely than not that his depressive disorder is secondary to long-term use of opioids and other chronic psychosocial stressors (e.g., loss of relationship, lack of financial support, unemployment).  In terms of his Obsessive-Compulsive Disorder (OCD) diagnosis,
she opined that this disorder is less likely than not related to his military service as his c-file is silent for any complaints or treatment of any obsessive-compulsive disorder during or proximal to his military service.

In this case, the June 2015 VA examiner diagnosed the Veteran with OCD and provided an opinion on a direct basis, however, she did not address the secondary aspect of the Veteran's OCD, as to whether it was caused or aggravated by the Veteran's service-connected back disability.   The Board notes that all psychiatric disorders diagnosed during the appeal must be considered.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  As such, the examination is incomplete and a remand is warranted to obtain a supplemental opinion from the June 2015 VA examiner.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the Veteran's June 2015 mental disorders examination for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA psychiatric examination, by a medical doctor, to obtain the information requested.  The examiner must review the claims file and that review must be noted in the report. The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information:

(a) With regard to any diagnosed psychiatric disorders of record, including unspecified depressive disorder, with anxious distress, and Obsessive-compulsive disorder (OCD), opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is caused by or related to the Veteran's active service.  The examiner must  consider the Veteran's statements and testimony regarding onset and continuity of symptomatology.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, is proximately due to or caused by the Veteran's service-connected facet arthropathy of the lower lumbar spine.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by the Veteran's service-connected facet arthropathy of the lower lumbar spine.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.  The examiner should reconcile the opinion with all other opinions of record. 

2.  After ensuring compliance with the above, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




